Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

	

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-12, and 14-15, of US Patent No 11,200,738 in view of Sheth (NPL Doc, “PATIENT-SPECIFIC MODELING OF CARDIAC GEOMETRY IN DYSSYNCHRONOUS HEART FAILURE”) in further view of Sainte-Marie (NPL Doc, “Modeling and estimation of the cardiac electromechanical activity”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
2
3
4
5
6
7
8
9
11,200,738
Claim(s) 1
6
1
1
2
3
4
5 
1 


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
11,200,738
Claim(s) 1
8
8
8
8
9
10
 11
 12


Instant Invention
Claim(s) 19
20







11,200,738
Claim(s) 14
15





 
 


As per claim 1 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 11,200,738.  For example, each claim has similar elements such as receiving imaging data, displaying an image of the heart, receiving an apex coordinate and a base coordinate, generating a mesh, and displaying a plurality of markers.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  

One main difference between the instant application and claim 1 of US Patent 11,200,738 is that the instant application claim 1 includes: both a first and second mesh being generating from respective first and second truncated ellipsoids while claim 1 of US Patent 11,200,738 only requires generating one mesh from one truncated ellipsoid.

Sheth in combination with Sainte-Marie teaches the claimed differences.  For example, please see Sheth in section 2.3.4, 1st paragraph “… The left ventricular endocardial and epicardial boundaries are treated as ellipses of revolution and the resulting ellipsoids are assumed to be confocal” and Sainte-Marie in figure 9 and in section 2.7, 1st paragraph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of US Patent 11,200,738 with Sheth in order to generate a more accurate depiction of the heart by using two truncated ellipsoids rather than one.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of US Patent 11,200,738 with Sainte-Marie in order to allow generate the additional mesh data for the second truncated ellipsoid.  This whole heart mesh model allows for numerical simulations and on validations of our model in reference and pathological condition (abstract of Sainte-Marie).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8, 11-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth (NPL Doc, “PATIENT-SPECIFIC MODELING OF CARDIAC GEOMETRY IN DYSSYNCHRONOUS HEART FAILURE”) in view of Sainte-Marie (NPL Doc, “Modeling and estimation of the cardiac electromechanical activity”).

As per claim 1, Sheth teaches the claimed:
1. A method, comprising: 
receiving imaging data of a heart, the imaging data comprising intensity values in three spatial dimensions (In section 1.8, 1st paragraph “The goal of this study was to design an efficient methodology for developing three dimensional patient- specific models of ventricular geometry in the failing human heart from clinical measurements such as 64-slice CT. In this thesis, detailed emphasis has been given to developing methods for semi-automatically generating three-dimensional cardiac geometry of heart failure patients from CT and MR images in Continuity 6.3”.  Also please see section 2.1); 
displaying an image of the heart, or a portion thereof, based on the imaging data (Please see figure 2-1 on page 25); 
receiving, based on interaction with the images, an apex coordinate and a base coordinate, the apex coordinate representative of the apex of the heart and the base coordinate representative of the base of the heart (Please see section 2.3.2, 1st paragraph “… Landmarks points are anatomical locations on the heart and are identified on the segmented images … In order to make a biventricular model of cardiac geometry, seventeen landmark points were used with twelve points at the base and five points at the apex”.  In this instance, the “interaction with the images” includes at least the segmentation and analysis process to find the landmark points);

calculating, based on the apex coordinate and the base coordinate, a first truncated ellipsoid representative an endocardial boundary of the heart and a second truncated ellipsoid representative of an epicardial boundary of the heart (In section 2.3.4, 1st paragraph “… The left ventricular endocardial and epicardial boundaries are treated as ellipses of revolution and the resulting ellipsoids are assumed to be confocal”.  Also please see in section 2.3.5, 1st paragraph “The initial finite element surface model consisted of two truncated ellipsoids for LV … The focal length of the ellipsoid was also calculated based on landmark points using equation 1.1.” and in section 2.3.2, 1st paragraph “… In order to make a biventricular model of cardiac geometry, seventeen landmark points were used with twelve points at the base and five points at the apex”.  In the quoted passage, “LV” stands for left ventricle); 

Sheth alone does not explicitly teach the remaining claim limitations.
However, Sheth in combination with Sainte-Marie teaches the claimed:

generating a first mesh and a second mesh, the first mesh comprising a plurality of vertices along the first truncated ellipsoid and the second mesh comprising a plurality of vertices along the second truncated ellipsoid (While Sheth teaches of generating meshes in sections 2.3.6 and 2.3.7, Sheth does not show a clear example of first and second meshes generated for the first and second ellipsoids.   Sainte-Marie teaches these features in section 2.7, 1st paragraph “In a first step we use truncated ellipsoids to define a simplified geometry of the epicardium and endocardium” and 2nd paragraph “As seen in Fig. 9, the anatomical data considered corre- spond to a truncation of the heart below the valve rings”.  Figure 9 in Sainte-Marie shows that meshes comprising vertices are generated for these two truncated ellipsoids); and 
displaying a plurality of markers representative of at least one of the vertices of the first truncated ellipsoid and the vertices of the second truncated ellipsoid (Sainte-Marie in figures 10, 16, or 17 where the markers include values for fiber orientation, reduced contractility, or strain values.  These markers are representative of at least one of the vertices of the first truncated ellipsoid and the vertices of the second truncated ellipsoid to represent values across the heart surface or structure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the meshing on both ellipsoids as taught by Sainte-Marie with the system of Sheth in order to allow the mesh to be generated for the entire model of the heart.  This whole heart mesh model allows for numerical simulations and on validations of our model in reference and pathological condition (abstract of Sainte-Marie).


As per claim 2, Sheth teaches the claimed:
2. The method of claim 1, wherein the endocardial boundary of the heart is the endocardial boundary of a left ventricle of the heart and the epicardial boundary is the epicardial boundary of the left ventricle of the heart (In section 2.3.4, 1st paragraph “… The left ventricular endocardial and epicardial boundaries are treated as ellipses of revolution and the resulting ellipsoids are assumed to be confocal”.).


As per claim 3, Sheth alone does not explicitly teach the claimed limitations.
However, Sheth in combination with Sainte-Marie teaches the claimed:
3. The method of claim 1, wherein displaying the plurality of markers further comprises overlaying the plurality of markers on the displayed image (Sainte-Marie in figure 10 where fiber orientation vectors are overlaid over the displayed image of the heart.  Also please see Sainte-Marie in figure 17 where strain color values are overlaid as the markers on the displayed image).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the overlays as taught by Sainte-Marie with the system of Sheth in order to help show the structure of the heart model to the user.  


As per claim 5, Sheth alone does not explicitly teach the claimed limitations.
However, Sheth in combination with Sainte-Marie teaches the claimed:
5. The method of claim 1, further comprising: displaying a three-dimensional render of the heart based on the first and second meshes (Sainte-Marie in figures 10, 16, or 17 where the 3D render of the heart with the meshes is shown with the overlaid markers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the rendering of the heart with the two meshes as taught by Sainte-Marie with the system of Sheth.  The motivation of claim 1 is incorporated herein.


As per claim 8, Sheth alone does not explicitly teach the claimed limitations.
However, Sheth in combination with Sainte-Marie teaches the claimed:
8. The method of claim 1, further comprising: calculating, based on at least one of the first or second meshes, regional metrics of boundary kinematics and global metrics of cardiac function, the regional metrics of boundary kinematics comprising circumferential strain, longitudinal strain, radial strain, degrees of rotation, the principal component of Green-Lagrange strain, or a combination thereof, and the global metrics of cardiac function comprising ejection fraction, cardiac output, stroke volume, left ventricular mass, or a combination thereof; and displaying the regional metrics of boundary kinematics and global metrics of cardiac function (Sainte-Marie shows regional metrices of boundary kinematics in figures 16 and 17 and global metrics of cardiac function in figure 13 including at least cardiac output or stroke volume.  These are calculated based at least on the first and second meshes that are used to model the heart in Sainte-Marie for numerical simulation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate and display the values as taught by Sainte-Marie with the system of Sheth in order to better help doctors and patients understand and diagnose heart conditions spatially across the heart surface.

As per claim 11, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.  The system of Sheth would have to have some type of processor present in order to function and run on a computer as described by the reference.

As per claims 12, 13, 15, and 18, these claims are similar in scope to limitations recited in claims 2, 3, 5, and 8, respectively, and thus are rejected under the same rationale.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth in view of Sainte-Marie in further view of Lin et al. (US Pub 2013/0002646).

As per claim 4, Sheth alone does not explicitly teach the claimed limitations.
However, Sheth in combination with Sainte-Marie and Lin teaches the claimed:
4. The method of claim 3, wherein the markers are movable markers (This is taught in Lin in figure 4 where a moveable marker 240 is overlaid on an image 252.  As the user modifies the shape of the 3D object 214 and moves the cursor 230 across the 3D object 214 in figure 4 of Lin, the nearest vertex 240 (moveable marker) is overlaid.  Thus, a plurality of moveable markers are overlaid by moving the cursor 230 to a variety of locations around the 3D surface mesh model, e.g. please see Lin in [0056] “the operator may reposition the cursor 230 on any one of the 2D images. Again, once the cursor 230 is positioned at a selected point on a 2D image 204, the 3D image 202 and the remaining 2D images represented by the location of the cursor 230 are automatically updated and displayed” and please see Lin in [0061] “… a pull point on the initial 3D mesh 350, such as pull point 242, is selected by the operator as discussed above … a point on the mesh surface that is closest to the pull point 242 is identified. In the exemplary embodiment, the mesh point 240 shown in FIG. 15 is determined to be closest to the pull point 242”.  Thus, a plurality of moveable markers may be overlaid when the user selects multiple pull points on the image over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the moveable markers as taught by Lin with the system of Sheth as modified by Sainte-Marie in order to allow the user to make minor modifications to the shape of the 3D mesh model in order so that it may more closely match the desired shape or segmented outline as depicted in the image data.  This would allow a user to make minor modifications to the mesh model used by Sheth when these references are combined.

As per claim 14, this claim is similar in scope to limitations recited in claim 4, and thus is rejected under the same rationale.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth in view of Sainte-Marie in further view of Jegathese (NPL Doc, “Cyber Heart: The Employment of an Iterative Design Process to Develop a Left Ventricular Heart Graphical Display”).

As per claim 6, Sheth alone does not explicitly teach the claimed limitations.
However, Sheth in combination with Sainte-Marie and Jegathese teaches the claimed:
6. The method of claim 5, wherein the first and second meshes are each a four dimensional comprising spatial data mapped to time-frame identifiers, wherein displaying the three-dimensional render of the heart based on the mesh further comprises: generating an animation of the heart based on the changes in the spatial data over a plurality of frames in a time window (Jegathese in section 5, 2nd paragraph where they state  “The animation of LV deformation during the cardiac cycle can be simulated and visualized in real-time, using the powerful 3D graphics engine.”  Also please see Jegathese in section 4, 1st paragraph where they state “The color map was rendered for each animation frame of ventricular deformation.”  In this instance, spatial surface data of the heart model is mapped to different moments in time of the cardiac cycle.  This allows the heart to be animated to depict changes in the spatial data over a plurality of frames in a time window.  In this instance, the cardiac cycle may correspond to a time window).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the animation as taught by Jegathese with the system of Sheth as modified by Sainte-Marie in order to better improve the visual presentation by showing how heart surface values change during the cardiac cycle.

As per claim 16, this claim is similar in scope to limitations recited in claim 6, and thus is rejected under the same rationale.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth in view of Sainte-Marie in further view of Yokota et al. (US Pub 2016/0063697 A1).

As per claim 9, Sheth alone does not explicitly teach the claimed limitations.
However, Sheth in combination with Sainte-Marie and Yokota teaches the claimed:
9. The method of claim 1, wherein displaying the image of the heart based on the imaging data further comprises generating at least two images representative of orthogonal cross-sections through the imaging data; and generating an axis marker on each respective image, indicative of a location where respective planes for the other two image cross orthogonally (Yokota teaches this feature in figure 2 where three images representative of orthogonal cross-sections are generated that show the axial, sagittal and coronal slices that are orthogonal to each other.  In addition, these images show axis markers as well).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate three images representative of orthogonal cross-sections and axis markers as taught by Yokota with the system of Sheth as modified by Sainte-Marie in order to provide the user to 2D image slices of the heart from a plurality of different orientations.  These three planes represent the 3 major points of view of the heart as seen from each major axis in 3D space.  The axis markers help spatially illustrate to the user how certain features from one image correlate to those same features and the coordinate system in another image that is orthogonally positioned in 3D space.  Further, these axes markers help illustrate each image’s perspective with respect to the 3D spatial coordinate system.

As per claim 19, this claim is similar in scope to limitations recited in claim 9, and thus is rejected under the same rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699